Citation Nr: 1426300	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  06-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for right retropatellar pain syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post compression fracture, T7.

4.  Entitlement to an initial evaluation in excess of 10 percent for closed head injury with occipital fracture.

5.  Entitlement to an initial evaluation in excess of 30 percent for post-concussive syndrome with anxiety and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to August 1992, and from September 1993 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was before the Board in July 2008, it was decided in part and remanded in part.

In November 2011 Decision Review Officer decision, the RO granted an increased initial evaluation of 10 percent for right retropatellar pain syndrome, effective August 11, 2004.  The Veteran continues to seek a higher initial evaluation for this condition.  

In July 2012 Decision Review Officer decision, the RO granted service connection for post-concussive syndrome with anxiety and depression, effective August 11, 2004.  The RO's decision noted that this condition was the result of the Veteran's service-connected closed head injury with occipital fracture.  It also indicated that this condition was inextricably intertwined with the appeal for an increased initial evaluation for residuals of a closed head injury with occipital fracture.

In March 2013, the RO issued a supplemental statement of the case (SSOC) which 
indicated that entitlement to service connection for a sleep disorder was not warranted in absence of a separate sleep disorder diagnosis.  It further indicated that the evaluation assigned for the Veteran's post concussive syndrome with anxiety and depression included consideration of the Veteran's poor sleep symptomatology.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran is seeking service connection for a sleep disorder.  He attributes this condition to his military service, including his in-service traumatic brain injury.  The Veteran is also seeking increased initial evaluations for his service-connected right retropatellar pain syndrome; status post compression fracture, T7; closed head injury with occipital fracture; and post-concussive syndrome with anxiety and depression.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A. Additional Evidence Available

Pursuant to the Board's July 2008 remand, the RO sent a March 2009 notice letter to the Veteran requesting that he identify all treatment providers he has seen, since 2006, for the disabilities on appeal.  Unfortunately, the Veteran failed to respond to this request. 

"The duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Despite the lack of response by the Veteran, additional post service treatment records were identified in his subsequent examinations.  A February 2012 Neurological/Mental Protocol examination noted findings from private treatment records, dated in 2010 and 2012, from the "MVZ [Medical Procedures Center] in Anspach."  The examination report also indicates that the Veteran, "goes weekly to a psychological psychotherapist and behavior therapy," and that he has been prescribed Tramadol and Celecoxib for pain and burning in his knees.  At the Veteran's prior examination, performed in June 2009, it was noted that he had been prescribed Zolpidem for his chronic sleep disorder.  

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal. See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the originating agency must attempt, with the assistance of the Veteran, to obtain the identified records.

B.  New Examinations Required

In recent argument, the Veteran's representative persuasively argues that the examinations provided to the Veteran are inadequate for evaluation purposes.  First, the examinations relating to the Veteran's traumatic brain injury failed to adequately address the symptomatology arising from related conditions, including chronic vertigo, memory problems, dizziness, fatigue, low energy, irritability, stuttering, headaches, and sleep impairment.  

As for the orthopedic examinations relating to the Veteran's right knee and cervical spine disabilities, the Veteran's representative argued that the examinations provided failed to adequately address the functional loss due to these disabilities.  Under these circumstances, further development to afford the Veteran adequate VA examinations is in order.

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include treatment records from the "MVZ [Medical Procedures Center] in Anspach", psychiatric treatment records, and any other treatment records since August 2004.  

2.  After the above development is completed, arrange for the Veteran to be scheduled for an examination to determine the nature and severity of any residuals of his traumatic brain injury (TBI), including but not limited to his service-connected closed head injury with occipital fracture and post concussive syndrome with anxiety and depression.  

The claims folders and any pertinent evidence in the Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and the examination must be conducted in accordance with the newly revised TBI examination worksheet.  Any indicated studies must be performed.

The examiner must fully address all potential facets of the Veteran's TBI, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; memory problems; headaches; stuttering; sleep impairment; and any pain-related conditions.  

For each of these, the examiner must address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not that this facet of traumatic brain injury is causally associated with the Veteran's head injury in service.  

The examiner must also assess the Veteran's physical impairments related to his traumatic brain injury, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to traumatic brain injury. All symptoms related to each problem should be described in detail. 

The examiner must provide the rationale for all opinions expressed.

3.  The Veteran also should be afforded an examination to determine the current degree of severity of his service-connected right retropatellar pain syndrome.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ should ensure that the examiner provides all information required to rate the service-connected right retropatellar pain syndrome.  A rationale must be provided for any opinions expressed.

4.  Arrange for the Veteran to be scheduled for the appropriate examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment (including neurological impairment) resulting from this service-connected status post compression fracture, T7.  The claims files and a copy of any pertinent records in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed. 

The AOJ should ensure that all information required for rating purposes is provided by the examiner(s).  A rationale must be provided for any opinions expressed.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



